             Case 3:21-cv-00339-VAB Document 7 Filed 06/15/21 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 SHAWN MILNER,
     Plaintiff,

        v.                                            No. 3:21-cv-339 (VAB)

 MEYERS, et al.,
     Defendants.


                                   ORDER OF DISMISSAL

       On March 15, 2021, Shawn Milner (“Plaintiff”), an inmate in the custody of the Connecticut

Department of Correction, filed this civil rights action under 42 U.S.C. § 1983. Compl., ECF No. 1

(Mar. 15, 2021). However, he has not paid the court filing fee of $402.00, nor has he filed a motion

to proceed in this case in forma pauperis.

       On March 15, 2021, Magistrate Judge Farrish issued a Notice of Insufficiency, informing

Mr. Milner that he must either submit the filing fee or a file a motion to proceed in forma pauperis.

Order, ECF No. 5 (Mar. 15, 2021). The notice informed Mr. Milner that if he failed to do so by

April 5, 2021, his case would be subject to dismissal. Id. The Order indicated that the Court sent

Mr. Milner a copy of the Prisoner’s in forma pauperis application. Id.

       To date, Mr. Milner has not submitted the filing fee of $402.00 to the Court, filed a motion

to proceed in forma pauperis, or sought an extension of time within which to do so.

       Accordingly, the complaint is DISMISSED without prejudice.

       Mr. Milner may move to reopen this case by filing a motion to reopen and submitting a

motion to proceed in forma pauperis on the form sent to him accompanied by a Ledger Sheet

showing the past six months of transactions by July 16, 2021. In moving to reopen this case, Mr.
            Case 3:21-cv-00339-VAB Document 7 Filed 06/15/21 Page 2 of 2


Milner must also explain his reason for failing to comply with Judge Farrish’s order so that this

Court may determine if there is good cause to reopen this matter.

       The Clerk of Court is directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 15th day of June, 2021.

                                                     /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE
